UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-7155


FRANKLIN ANTONIO BENJAMIN,

                     Plaintiff - Appellant,

              v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; RYSHEEMA
DAVIS, Food Service Nutritionalist 4,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Terry L. Wooten, Senior District Judge. (9:20-cv-01673-TLW)


Submitted: December 16, 2021                                  Decided: December 20, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Franklin Antonio Benjamin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Franklin Antonio Benjamin appeals the district court’s order adopting the magistrate

judge’s recommendation and granting Defendants’ motion for summary judgment. On

appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b). Because Benjamin’s informal brief does not challenge the basis for the district

court’s disposition, he has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2